Citation Nr: 0737497	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits as a child of a veteran.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant claims that S.M.A. was his father and that 
S.M.A. served in the New Philippine Scouts from August 1946 
to April 1949.  A Certificate of Burial shows that S.M.A. 
died in December 1987.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that determined that 
the appellant was not eligible as a claimant for VA death 
benefits.  

The Board notes that the appellant apparently has two 
separate claims folders which are not associated with one 
another.  The claims folder for the issue on appeal is based 
upon a claim for legal entitlement to VA benefits as a child 
of a veteran.  The other claims folder is based upon a claim 
for eligibility for nonservice-connected pension based upon 
the appellant's own military service.  

In a March 2004 Board decision, which was associated with 
this claims folder subsequent to a December 2004 Board 
remand, it was determined that the requirements of basic 
eligibility for VA benefits, based upon qualifying service by 
the appellant, had not been met.  Accordingly, the issue 
before the Board at present is limited to whether the 
appellant has legal entitlement to VA benefits as a child of 
a veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.

In May 2004, a letter was sent to the appellant advising him 
that his appeal had been certified to the Board, and 
notifying him that if he wanted to appear personally and give 
testimony concerning his appeal, he must submit that request 
within 90 days of the date of that letter.  In June 2004, the 
appellant submitted a letter requesting a personal hearing at 
a time to be scheduled by VA.  No hearing was held and there 
is nothing in the claims folder to indicate that the 
appellant withdrew his request for a hearing.  

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (2007).  
Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO in 
Manila, the Republic of the Philippines.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

